COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                March 19, 2015
                              No. 10-14-00334-CR
                             JASON RANDALL JOHNSON
                                      v.
                              THE STATE OF TEXAS
                                       
                                       
                        From the 19[th] District Court
                            McLennan County, Texas
                         Trial Court No. 2012-1283-C1
                                       
--------------------------------------------------------------------------------
JUDGMENT

	Jason Randall Johnson's motion to dismiss his appeal was considered by the Court.  The Court grants the motion.  It is the judgment of this Court that the appeal is dismissed.  
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK

						By:          Nita Whitener		
							Deputy Clerk